Citation Nr: 1720673	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of both knees prior to June 17, 2010.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee beginning June 17, 2010.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee beginning June 17, 2010.

4.  Propriety of the assignment of a separate 10 percent rating for instability of the right knee as of May 29, 2013.

5.  Propriety of the assignment of a separate noncompensable rating for limitation of extension of the right knee as of May 18, 2016.

6.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

7.  Entitlement to a rating in excess of 10 percent prior to April 3, 2013, and in excess of 20 percent thereafter for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, as relevant, continued the Veteran's 10 percent ratings for his bilateral knee disability and duodenal ulcer, and granted a 10 percent rating for bilateral hearing loss, effective August 3, 2007.  

During the course of the appeal, in a January 2011 rating decision, the RO awarded separate 10 percent ratings for the Veteran's bilateral knee disabilities.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record.  

In January 2013, the Board remanded this appeal for further development.  While on remand, a September 2013 rating decision increased the rating for bilateral hearing loss to 20 percent, effective April 3, 2013, and granted a separate 10 percent rating for right knee instability, effective May 29, 2013.  The Board considers the separate disability rating for right knee instability as part and parcel of the increased rating claim for the right knee disability on appeal.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).

In March 2016, the Board assumed jurisdiction over the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded the appeal for further development.  Thereafter, in a June 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a separate noncompensable rating for right knee limitation of extension, effective May 18, 2016.

As will be discussed herein, the Board finds that the AOJ has substantially complied with the January 2013 and March 2016 remands and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the record reveals that, following the issuance of the July 2016 supplemental statement of the case, the Veteran submitted additional evidence in March 2017; however, in July 2016, he, through his representative, had waived AOJ consideration of any additionally submitted evidence.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received records.  

FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his left knee degenerative joint disease and chondromalacia has been manifested by objective evidence of arthritis and painful motion, with extension limited to no more than zero degrees and flexion limited to no more than 125 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

2.  At no time during the appeal period has the Veteran's left knee disability resulted in subluxation or instability, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his right knee degenerative joint disease and chondromalacia has been manifested by objective evidence of arthritis and painful motion, with extension limited to no more than 5 degrees and flexion limited to no more than 90 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

4.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his right knee has been manifested by slight instability, but has not been manifested by moderate or severe instability.

5.  At no time during the appeal period does the Veteran's right knee disability result in dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

6.  For the entire appeal period, the Veteran's duodenal ulcer has been manifested by no more than mild symptoms that occurred less than once or twice yearly.

7.  Prior to August 13, 2012, the Veteran had no worse than Level I hearing in the right ear and no worse than Level XI hearing in the left ear.

8.  Since August 13, 2012, but no earlier, the Veteran had no worse than Level III hearing in the right ear and no worse than Level XI hearing in the left ear.

9.  Resolving all reasonable doubt in the Veteran's favor, as of August 11, 2014, but no earlier, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  As of August 3, 2007, but no earlier, the criteria for a separate 10 percent rating, but no higher, for left knee degenerative joint disease and chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2016).  

2.  As of August 3, 2007, but no earlier, the criteria for a separate 10 percent rating, but no higher, for right knee degenerative joint disease and chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2016).  

3.  As of August 3, 2007, but no earlier, the criteria for a separate 10 percent rating, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).  

4.  The criteria for an initial compensable rating for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

5.  The criteria for a rating in excess of 10 percent for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, DC 7305 (2016).

6.  Prior to August 13, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2016).

7.  Since August 13, 2012, but no earlier, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2016).

8.  Since August 11, 2014, but no earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by September 2007 (knees, ulcer, and hearing loss) and May 2016 (TDIU) letters, sent prior to the AOJ's first adjudication of the issues on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board observes that a review of the record indicates that an August 13, 2012, VA audiogram has not been associated with the record.  However, the treatment record from that day indicates that the Veteran's right ear hearing loss was considered to be mild to severe and his left ear hearing loss was considered to be profound.  Despite the fact that the audiogram has not been associated with the record, in the decision below the Board has resolved reasonable doubt in the Veteran's favor to assume that his hearing loss at that time was as severe as that documented in his first subsequent audiogram that was conducted on April 3, 2013.  In this manner, the Board has attempted to avoid an unnecessary remand that would not benefit the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that as remanding the appeal to obtain the August 2012 audiogram would not result in additional benefits to the Veteran, remand is not required.

The Veteran was also provided numerous VA examinations during the course of the appeal period to assess the severity of his service-connected disabilities.  The Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the available medical records, claims file, and physical examinations.  In this regard, the Board notes that the VA examiners offered opinions as to the severity of the Veteran's disorders and routinely based their conclusions on a review of the available records, to include interviews with the Veteran and a full examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board further notes that neither the Veteran nor his representative have alleged that his service-connected disabilities on appeal have worsened in severity since the last VA examinations.  Rather, they argue that the evidence reveals that the Veteran's disabilities are more severe than the currently assigned ratings for the duration of the appeals periods.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

With regard to the Veteran's bilateral knee disabilities, the Board has also considered the United States Court of Appeals for Veterans Claims' (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of ROM, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  The Veteran's current ratings for degenerative joint disease and chondromalacia of the right and left knees are based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), and his ranges of motion do not otherwise approach a compensable level.  Moreover, both of the Veteran's knees are service-connected, and, as such, it would be impossible to test against the "undamaged" joint for those disabilities.  In short, the Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary.  See Soyini, supra, Sabonis, supra.

Regarding his bilateral hearing loss, the Veteran was also provided VA examinations which fully addressed the rating criteria for the evaluation of such disability.  Additionally, the examiners specifically addressed the functional impact of the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, the Veteran has not alleged that such examinations are inadequate for rating purposes.  Rather, he simply contends that his bilateral hearing loss is more severe than is reflected by the currently assigned ratings.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected knee disabilities, hearing loss, and ulcer was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in January 2013 and March 2016 for procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's January 2013 and March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in January 2013, the claims for increased ratings were remanded so that the Veteran could identify any outstanding relevant treatment records, to obtain updated VA treatment records, and to afford the Veteran with new VA examinations to determine the severity of the service-connected disabilities on appeal.  In a February 2013 letter, the Veteran was asked to identify any outstanding treatment records and he was afforded new VA examinations in April 2013 (hearing loss) and June 2013 (knees and ulcer).  Thereafter, in March 2016, the Board remanded the matter again in order to afford the Veteran notice in regard to the evidence necessary to substantiate a TDIU claim, obtain outstanding records from Darnall Army Medical Center (Darnall) as well as updated VA treatment records, and obtain an addendum opinion regarding the nature of the Veteran's right knee disability.  Accordingly, in May 2016, the Veteran was afforded notice of the evidence necessary to substantiate a TDIU claim, records from Darnall and updated VA treatment records were obtained, and an addendum VA examination and opinion was procured in May 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2013 and March 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Governing Legal Authority

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

With regard to the Veteran's claims for increased ratings for his bilateral knee disabilities, the governing legal authority also provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; see also Correia, supra.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton, supra.

Traumatic arthritis (DC 5010) is rated under the DC pertinent to degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

The appeal period before the Board begins on August 3, 2007, the date VA received the Veteran's claims for increased ratings for his knees, ulcer, and hearing loss, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982   (Fed. Cir. 2010).

B.  Bilateral Knee Disabilities

The Veteran generally contends that higher ratings are warranted for his right and left knee disabilities.  In this regard, at the July 2012 Board hearing, he reported experiencing knee pain, excessive fatigue and weakness, especially when climbing steps, walking, or kneeling.  He also reported falling three times in the previous four years and that his right knee bothered him more than his left knee.

The pertinent evidence of record consists of VA examinations conducted in December 2007, November 2010, May 2013, and May 2016, VA and private treatment records, and lay statements from the Veteran, including those made at the July 2012 Board hearing.

By way of background, the Board observes that an October 1990 rating decision granted service connection for degenerative joint disease and chondromalacia of both knees, and a single 10 percent rating was assigned under DC 5010.  A January 2011 rating decision assigned a 10 percent rating for each knee effective June 17, 2010, under DC 5010-5261(as discussed below, limitation of extension of the knee is governed by DC 5261).  Then, in a September 2013 rating decision, the AOJ assigned a separate 10 percent rating for instability of the right knee under DC 5257, effective May 29, 2013.  Most recently, in a June 2016 rating decision, the AOJ recharacterized the DC used to rate the Veteran's right knee degenerative joint disease and chondromalacia to DCs 5010-5260 (as discussed below, limitation of flexion of the knee is governed by DC 5260), and assigned a separate non-compensable rating for right knee limitation of extension under DC 5261, effective May 18, 2016.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  Notably, the Veteran never expressed dissatisfaction with the characterization of the right knee disability or the diagnostic codes used to evaluate it.  Additionally, given the findings on examination, the Board finds that the AOJ's change in DC more appropriately captures the nature of his right knee disabilities.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260 and 5261.  By way of the June 2016 rating decision, the Veteran's right knee degenerative joint disease with chondromalacia is rated under DC 5010-5260, which provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

The Veteran's left knee degenerative joint disease with chondromalacia and his right knee limitation of extension are rated under DC 5261, which provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

The Veteran's right knee instability is rated under DC 5257, which provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Turning to the evidence of record, during a December 2007 VA knee examination the Veteran reported experiencing bilateral knee pain, weakness, stiffness, swelling, instability, locking, and lack of endurance.  He used over the counter Tylenol to treat his pain as needed with good results.  Regarding flares, the Veteran endorsed pain of 8/10 when trying to walk after kneeling for 3-10 minutes, but he denied any additional loss of motion or functional impairment during his flares.  Similarly, the examiner indicated that he was unable to determine without resort to speculation what additional loss may be present during a flare.  The Veteran denied using any assistive devices or interference with his usual occupation and daily activities.

ROM testing revealed extension to zero degrees and flexion to 125 degrees bilaterally; right knee pain was noted with extension to zero degrees.  There was no additional loss in motion upon repeat testing and no additional limitation (to include pain, fatigue, weakness, lack of endurance, or incoordination) was noted.  Varus/valgus, anterior and posterior cruciate ligaments, and McMurray's testing were all normal bilaterally.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was noted to be normal and there was no evidence of ankylosis or leg length discrepancy.  X-rays revealed mild degenerative joint disease of the right knee and retropatellar pain syndrome in the left knee.

While the Veteran had a pending claim for an increased rating for his knee disabilities, he included the issue of entitlement to an increased rating for his knees in a June 17, 2010, supplemental claim for compensation.

A VA contract knee examination was performed in November 2010 at which time the Veteran endorsed pain, stiffness, swelling, giveway, locking, fatigability, and lack of endurance.  Over the counter Tylenol continued to provide some relief as did prescription tramadol.  The Veteran denied experiencing flares of his symptoms.  He endorsed the use of bilateral fenestrated unloader braces for stability and giveway.

ROM testing revealed bilateral genus varum deformity of 10 degrees with tender joint lines, capsular swelling, and marked pain with torque application.  Flexion was limited to 130 degrees bilaterally and extension was limited to negative 10 degrees bilaterally; the examiner noted there was no additional loss on repeat testing, fatigue, weakness, lack of endurance, or incoordination.  There was objective evidence of pain, edema, tenderness, and guarding of movement as well as lack of endurance after repeat testing.  Medial and lateral collateral ligament, anterior cruciate ligament, and posterior cruciate ligament testing were all normal and McMurray's tests were negative.  The Veteran's gait was abnormal and the Veteran's functional limitations included the need to avoid climbing ladders, climbing or descending stairs or walking distances greater than two blocks.  Ultimately, the examiner noted a diagnosis of bilateral degenerative joint disease and chondromalacia.

The Veteran underwent an magnetic resonance imaging (MRI) for his right knee in August 2011.  Interpretation of the studies revealed moderate tricompartmental degenerative joint disease, a chronic anterior cruciate ligament tear, likely chronic partial popliteus tendon tear, posterior cruciate ligament ganglion, and degenerative tearing of the medial and lateral meniscus.

Pursuant to the January 2013 Board remand, a third VA knee examination was performed in May 2013.  At that time, the Veteran endorsed constant right knee pain of 4/10 and left knee pain of 2/10.  He continued to wear braces for support and used over the counter Tylenol for pain relief.  His self-reported functional limitations included difficulty walking for extended periods, difficulty sitting, kneeling, squatting, or going up or down stairs.

ROM testing revealed right knee flexion to 125 degrees, left knee flexion to 130 degrees, and full extension bilaterally with objective evidence of painful motion; there was no additional loss on repeat testing.  The examiner noted functional loss that was manifested by less movement than normal, pain on movement, disturbance in locomotion, and interference with sitting, standing, and weight bearing.  The Veteran had tenderness to palpation of the right knee.  Muscle strength testing was full bilaterally.  Anterior instability testing was normal in the right knee; posterior instability testing was normal bilaterally; and medial-lateral instability testing was normal in the left knee, but 1+ (0-5 millimeters) in the right knee.  There was no evidence of a history of recurrent patellar subluxation or dislocation, shin splints, meniscal conditions, joint replacement, surgical scars, or any other pertinent physical findings related to his knees.  

Notably, the 2013 examiner discussed the findings of the aforementioned August 2011 MRI report noting degenerative tearing of the medial and lateral meniscus of the right knee, but also found the Veteran did not have a meniscal condition.  Additionally, she failed to provide the results related to the Veteran's left knee anterior instability testing.  Thus, in March 2016 the Board remanded the claim for procurement of an addendum opinion to address these matters.

In August 2014, the Veteran had a second MRI of his right knee performed that revealed moderate tri-compartmental degenerative joint disease and a medial meniscus tear.  Shortly thereafter in September 2014, he was seen by his private physician who noted the Veteran experienced a twisting injury while painting and was experiencing swelling, aching pain, burning, soreness, weakness, giveway, and buckling in his right knee; ROM testing revealed right knee extension to 2 degrees and flexion to 125 degrees.

Pursuant to the March 2016 Board remand, in May 2016 a fourth examination was conducted and an addendum opinion was provided regarding the Veteran's potential right knee meniscal symptoms.  At the time of this examination, a new examiner noted the presence of a right knee meniscal tear and arthritic changes.  The Veteran endorsed the use of knee braces and reported experiencing flares, noting that he experienced burning pain in the evenings; the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss during flares.  Regarding functional impairment, the Veteran noted that his knee gave out, he was unable to stoop, and he had difficulty rising from a kneeling position, climbing stairs or ladders, and lifting things from the floor.

ROM testing revealed right knee flexion to 90 degrees and extension to 5 degrees, which the examiner opined contributed to functional loss.  There was objective evidence of pain, including on weight bearing, as well as tenderness to palpation of the joint.  The Veteran had full range of motion in his left knee (0 degrees extension and 140 degrees flexion).  There was no evidence of pain on weight bearing in the left knee or tenderness to palpation of the joint.  Repeat testing did not reveal any additional loss bilaterally.  Notably, the examiner stated that the examination was consistent with the Veteran's above-noted reports of functional loss with repetitive use over time, but he was unable to state whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over time without resort to mere speculation as such symptoms were not observed on examination.  Muscle strength testing was 3/5 (active movement against gravity) in right knee flexion and extension indicating a reduction in muscle strength; left knee strength was full.  There was no evidence of atrophy, ankylosis, or shin splints and joint stability testing was normal bilaterally, including anterior instability testing of the left knee.
.
Regarding right knee meniscal symptoms, the examiner noted the presence of a right knee meniscal tear as documented in the MRIs of record.  He observed that the right knee joint was painful as a result of the tear and there was resulting loss of motion.

	i.  Instability

Left Knee

During the course of the appeal, the Veteran did not report experiencing any left knee instability or subluxation, nor was such shown during the 2007, 2010, 2013, or 2016 VA examinations.  While the 2013 examination report did not contain a finding regarding anterior instability, the 2016 examination report reflects normal findings.  Additionally, at the July 2012 Board hearing the Veteran reported that he experienced three falls in the previous four years and that all of the falls were related to his right knee symptomatology.  In short, the medical and lay evidence fails to demonstrate recurrent subluxation or lateral instability of the left knee.  Consequently, the Veteran is not entitled to a separate rating under DC 5257 for his left knee.

Right Knee 

Pertaining to the Veteran's instability of the right knee, he has been assigned a 10 percent rating under DC 5257, which contemplates slight recurrent subluxation or lateral instability as of May 29, 2013.  However, although joint stability tests were largely negative during the period on appeal prior to and since that date, the rating schedule does not require objective medical evidence to substantiate the Veteran's reports of right knee instability.  Indeed, the Veteran's testimony regarding right knee instability, manifested as giveway and difficulty with ambulation that requires the regular use of knee braces, is competent and credible.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating for right knee instability is warranted, effective the date of the Veteran's claim for an increased rating, August 3, 2007.  

However, a rating in excess of 10 percent is not warranted.  In this regard, there was no objective evidence of instability until the 2013 examination, which only noted 0-5 millimeters of instability.  Moreover, while there is some evidence that the Veteran experienced occasional falls due to right knee instability (see July 2012 hearing testimony) he routinely denied experiencing any related falls in the numerous treatment records from Darnall medical center.  Moreover, despite his reports of frequent instability, the Veteran has been able to continue to engage in various physical activities during the appeal, including working and apparently climbing a ladder in conjunction with a 2014 right knee injury.  Because the lack of objective evidence of instability tends to indicate infrequent episodes with very minimal impact on the Veteran's daily functioning, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by the claim.  See 38 C.F.R. § 4.71a, DC 5257.

	ii.  Arthritis, Pain, and Limitation of Motion

As noted above, prior to June 17, 2010, the Veteran was assigned one 10 percent rating for his left and right knee degenerative joint disease with chondromalacia.  Then, effective June 17, 2010, the Veteran was assigned separate 10 percent ratings for each knee based on arthritis with limitation of extension under DC 5261.  Next, in June 2016 the AOJ changed the Veteran's 10 percent rating for right knee degenerative joint disease with chondromalacia to be rated under DC 5260 and assigned a non-compensable rating for right knee limitation of extension under DC 5261.

Initially, the Board notes that the Veteran's left knee was noted to have full extension except during the November 2010 examination and that he has consistently demonstrated bilateral limitation of flexion, to include during the 2007, 2010, and 2013 examinations.  Thus, as the Veteran has consistently exhibited limitation of flexion and not limitation of extension, the Board finds that the separate 10 percent award for the Veteran's left knee is most appropriately rated under DC 5260 for limitation of flexion rather than 5261 for limitation of extension.  See Butts, supra, Pernorio, supra.  Notably, the AOJ has already made this correction for the Veteran's right knee rating (see June 2016 rating decision).

Right Knee: 10 Percent Rating

Next, the Board finds that the evidence of record demonstrates that the Veteran had right knee arthritis during the entire appeal.  Specifically, the 2007 examiner noted the presence of mild degenerative joint disease of the right knee and his right knee arthritis was documented during subsequent examinations and MRI reports.  In fact, the 1990 rating decision that granted service connection for the knees noted the presence of bilateral degenerative joint disease (notably, left knee arthritis has not been documented during the current appeal).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the probative medical evidence of record indicates that the Veteran had right knee arthritis at the time of his August 3, 2007, claim.

Notably, under DC 5010, painful motion due to arthritis established by x-rays may be deemed limitation of motion even if there is no actual limitation of motion.  In such instances, a minimum compensable rating of 10 percent may be assigned for the knee.  Here, the Veteran reported right knee pain throughout the appeal and the Board has resolved reasonable doubt in his favor regarding the presence of arthritis throughout the entire appeal.  Thus, he is entitled to a 10 percent rating for his right knee based on the presence of arthritis with painful motion under DC 5010, effective the date of his claim, August 3, 2007.  Regarding the effective date of the award, the Board has again resolved reasonable doubt in the Veteran's favor to assume that he likely had right knee arthritis prior to his claim for an increased rating and thus, the later of the date of onset and the date of his claim is the date of his claim.  See generally 38 C.F.R. 3.400.  In this regard, the AOJ appears to have erroneously assigned an effective date of June 17, 2010, as the date of claim based on the Veteran's inclusion of his knee disabilities on a subsequent claim for compensation despite the fact that the knee ratings were on appeal in association with the May 2008 rating decision and the August 3, 2007, claim.

Left Knee: 10 Percent Rating

Regarding the Veteran's left knee, the Board finds that the evidence of record demonstrates that the Veteran had left knee pain and limitation of motion during the entire appeal.  Specifically, during his July 2012 Board hearing and during the three VA knee examinations of record, the Veteran endorsed left knee pain, albeit less pain than in his right knee.  Additionally, he demonstrated limitation of flexion during the 2007, 2010, and 2013 examinations.  Moreover, while the Veteran's left knee range of motion was observed to be 0 to 140 degrees during the 2016 examination, within the normal range of knee motion, and the Veteran apparently denied significant left knee symptoms at that time, he otherwise endorsed left knee pain during the appeal and noted the use of a brace for same.  Furthermore, the Veteran reported that his left knee disability contributed to limitations on his daily activities, such that he had difficulty walking for long periods, returning to a standing position after kneeling, using stairs or ladders, and stooping.  Therefore, the Board finds that the overall picture of the Veteran's left knee disability symptoms, to include pain, weakness, stiffness, and functional impairment associated therewith, reach the level of symptomatology warranting a 10 percent rating effective the date of his claim, August 3, 2007, when considered in totality.  See Burton, 25 Vet. App. 1.  Again, the Board has resolved reasonable doubt in the Veteran's favor to assume that he likely had left knee limitations prior to his claim for an increased rating and thus, the later of the date of onset and the date of his claim is the date of his claim.  See generally 38 C.F.R. 3.400.  As noted, the AOJ appears to have erroneously assigned an effective date of June 17, 2010, as the date of claim based on the Veteran's inclusion of his knee disabilities on a subsequent claim for compensation despite the fact that the knee ratings were on appeal in association with the May 2008 rating decision and the August 3, 2007 claim.

Ratings in Excess of 10 Percent for Arthritis, Pain, and Limitation of Motion

The Veteran is not entitled to a rating in excess of 10 percent for left and right knee degenerative joint disease and chondromalacia at any point during the appeal period.  In this regard, a 20 percent rating is warranted where flexion is limited to 30 degrees.  In this case, the evidence demonstrates that the Veteran's flexion was limited to, at worst, 90 degrees in the right knee and 125 degrees in the left knee as respectively demonstrated during the 2016 and 2007 examinations.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under DC 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated during the 2007, 2010, 2013, and 2016 VA examinations, the Veteran had pain in motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, the Veteran denied flare-ups during the 2010 and 2013 examinations and during the 2016 examination he described his flares as burning nighttime pain, a symptom compensated by the currently assigned ratings.  The Board further notes that the 2016 examiner reported the inability to speculate as to the level of functional loss that could be present after extended use because he did not witness a flare or additional limitation on repeat testing.  See Jones v. Shinseki, 23 Vet. App. 382 (2010), (the Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or is apparent upon a review of the record).  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under DC 5261 pertinent to limitation of extension of the leg.  Indeed, pursuant to the June 2016 rating decision, the Veteran has been assigned a separate non-compensable rating for right knee limitation of extension.

As indicated previously, DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to a compensable degree in either knee at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had extension in both knees to zero degrees during the March 2007 and 2013 VA examinations, and limited to only five degrees in the right knee at the time of the 2016 examination, with full extension in the left knee.  While the 2010 contract examiner noted extension to negative 10 degrees, it is unclear whether he was documenting the presence of hyperextension by 10 degrees or loss of extension to 10 degrees.  Even if the examiner was attempting to document extension limited to 10 degrees, this finding is not supported by the record and does not indicate that the total disability picture more nearly approximates bilateral limitation of extension to 10 degrees.  In fact, the Veteran's private physician only noted a lack of 2 degrees of extension in association with September 2014 treatment and three other VA examiners over the course of nine years only noted limitation of extension to five degrees or less.  

Moreover, while, the Veteran had pain on motion, there is no indication that such resulted in additional functional loss, to include a loss of extension.  Additionally, the VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board further notes that the October 2016 examiner indicated that he could not estimate any additional loss in range of motion without resorting to mere speculation that may occur with repetitive motion over time.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under DC 5261 for left knee limitation of extension or a compensable rating for right knee limitation of extension.  See DeLuca, supra; Mitchell, supra.

	iii.  Other Knee Considerations

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right and left knee disabilities.  

There is no evidence of a left knee meniscus injury.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DCs 5258 or 5259, respectively, is not warranted.

Turning to the right knee, as the Veteran has not had surgery on his right knee meniscus, DC 5259, pertaining to the removal of semilunar cartilage, is not for consideration.  However, the Board has considered whether the Veteran is entitled to a separate rating under DC 5258, which provides a 20 percent rating for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this regard, while he has not undergone the removal of semilunar cartilage, the evidence reflects that MRIs conducted in 2011 and 2014 revealed a tear of the right knee meniscal.  Additionally, at the July 2012 Board hearing, he reported frequent episodes of locking and pain which were attributed to his right knee disability.  

Nevertheless, the Board finds that, to assign a separate rating under DC 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  Initially, while he has reported occasional swelling, pain, and locking, such symptomatology results in functional impairment of limited motion and instability, for which he is already in receipt of separate ratings.  Specifically, locking may result in limitation of motion, i.e., the inability to fully extend or flex the knee due to a locked joint, or instability.  Furthermore, pain and effusion may also limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40 , 4.45, 4.59.  Additionally, 38 C.F.R. § 4.45 indicates that, with respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  In fact, the May 2016 examiner noted that the Veteran's right knee tear only resulted in pain and limitation of motion.  No other symptoms, to include meniscal dislocation, frequent episodes of joint locking, and frequent episodes of joint effusion, were noted to be caused by the meniscal injury.  Consequently, any right knee meniscal symptomatology that the Veteran may have experienced during the appeal period is already contemplated in his currently assigned ratings based on limitation of motion and instability.  Therefore, the Board finds that a separate rating under DC 5258 is not warranted. 

The Board notes that the Veteran's right knee muscle strength has diminished during the 2016 examination; however, both the 2013 and 2016 examiners stated that there was no muscle atrophy.  Thus, DC 5314 is not for application.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum in either knee, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively, in either knee.

C.  Ulcer

The Veteran's duodenal ulcer is rated under 38 C.F.R. § 4.114, DC 7305, and has been assigned a 10 percent rating, effective May 1, 1990. 

Under DC 7305, a duodenal ulcer is assigned a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran contends that his service-connected duodenal ulcer warrants a rating in excess of 10 percent for the period on appeal.  Specifically, at the July 2012 Board hearing he reported experiencing flares of his ulcer 1-2 times a month that lasted for three to four hours.  He endorsed occasional diarrhea, some "stuff" coming up the back of his throat, and "a little bit [of nausea, but] not very bad."  
 
Although VA and private treatment records are of record, they do not include treatment records indicative of ongoing treatment for stomach conditions, to include an ulcer.  Indeed, the Veteran denied any gastrointestinal symptoms including vomiting, nausea, and the like consistently throughout the appeal.

However, VA examinations addressing the nature and severity of such disability are of record.  At the time of a December 2007 examination, the Veteran denied experiencing nausea, hematemesis or melena, postgastrectomy syndrome, diarrhea, constipation, peritoneal adhesions, periods of incapacitation, a history of hospitalizations or surgeries, and weight gain or loss.  He reported the use of over the counter Tagamet as needed.  Regarding his symptoms, he endorsed pain with ingestion of spicy foods but otherwise denied it, and he had epigastric tenderness without organomegaly.

Pursuant to the January 2013 Board remand, a second VA examination was conducted in May 2013.  At that time, the examiner noted a 2009 diagnosis of gastroesophageal reflux disease (GERD) that was unrelated to the service-connected ulcer.  The Veteran reported the use of Nexium for heartburn and reflux, but denied a recurrence of his ulcer since his separation from service.  On examination, the examiner found that the Veteran did not have any of the following signs or symptoms related to his service-connected ulcer:  recurring episodes of symptoms, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, incapacitating episodes, hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, peritoneal adhesions, scars, or any other pertinent physical findings.  In short, the examiner found no evidence of any symptoms related to the Veteran's service-connected ulcer.  Indeed, review of a February 2013 CT scan showed no ulcerations of the stomach.  

Based on the foregoing evidence, the Board finds that the Veteran's duodenal ulcer has been properly assigned a 10 percent for the period on appeal under 38 C.F.R. 
§ 4.114, DC 7305.  As noted during the examinations of record, the Veteran's duodenal ulcer is manifested by virtually no symptoms.  Indeed, even the Veteran's occasional use of medication has been attributed to his nonservice-connected GERD by the 2013 VA examiner.  In fact, as noted, the Veteran almost uniformly denied any gastrointestinal symptoms during the appeal including in December 2006, December 2007, August 2008, May 2009, August 2009, October 2009, March 2010, April 2010, July 2010, August 2011, February 2012, August 2012, March 2013, April 2013, May 2013, September 2013, January 2014, May 2014, December 2014, March 2015, June 2015, July 2015, and October 2015.  Moreover, the medical evidence of record consistently notes that the Veteran has not undergone surgery or had incapacitating episodes as a result of his ulcer.  Thus, the Board finds that the disability picture is consistent with a 10 percent rating under DC 7305, which accounts for mild duodenal ulcers. 

The Board finds that an increased rating of 20 percent under DC 7305 is not warranted in this case because the medical evidence of record does not demonstrate that, for the period on appeal, the Veteran's duodenal ulcer was manifested by a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations. Although the Veteran reported monthly flares at the July 2012 hearing, neither the contemporaneous lay nor medical evidence of record support this assertion.  Indeed, aside from his reports at the July 2012 hearing, there is no indication that the Veteran suffers from ulcer-related symptoms at all.  Thus, given the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's duodenal ulcer under DC 7305 is not warranted.

The Board has considered the Veteran's lay statements along with the medical evidence of record, and specifically finds the December 2007 and May 2013 VA examiners' opinions to be overwhelmingly probative.  In this regard, the Board notes that although the Veteran is competent to report his symptoms, as a lay person he is not competent to associate his claimed symptoms with his service-connected ulcer rather than his diagnosed, nonservice-connected GERD, for such requires specific medical training and is beyond the competency of the Veteran or any other lay person.  See also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Furthermore, as the Veteran's service-connected disability of a duodenal ulcer is specifically contemplated by the Rating Schedule, he is not entitled to a higher or separate rating under any other potentially applicable DC.  In this regard, in Copeland v. McDonald, 27 Vet. App. 333, 337 (2015), the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy."  See also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"). 

Furthermore, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Additionally, 38 C.F.R. §  4.114  indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

Therefore, in light of the foregoing, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected duodenal ulcer is not warranted. 

D.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating prior to April 3, 2013, and a 20 percent thereafter under 38 C.F.R. 
§ 4.85, DC 6100.  At the July 2012 Board hearing, he reported that he was unable to hear in his left ear and that his hearing aids projected noise on the left side of him to his right ear.  He endorsed difficulty hearing in crowds and dizziness when he was not wearing his hearing aids.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in December 2007 in connection with his claim for an increased rating.  At that time, he reported the sudden almost total loss of left ear hearing approximately two years prior, the cause of which was unknown.  He reported experiencing tinnitus and "floating dizziness once or twice per week."  





Audiological testing revealed the following pure tone thresholds in decibels:

2007

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
40
45
45
40
LEFT
80
80
85
95
85

Word recognition testing revealed speech recognition ability of 100 percent in the right ear and 28 percent in the left ear.  The left ear results demonstrated an exceptional pattern of hearing loss and, as such, the Board will apply the results to Table VI and Table VIa.  Under Table VI, these audiometry test results equate to Level I hearing in the right ear and Level XI hearing in the left ear.  38 C.F.R. 
§ 4.85.  Under Table VIa, these audiometry test results equate to Level VIII in the left ear.  Id.  Thus, the application of Table VI results in a higher numeral for the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level XI hearing in the other ear results in a 10 percent disability rating.  Id.  

While receiving VA treatment on August 13, 2012, the Veteran reported that his hearing had worsened since the 2007 examination and that his hearing aids were functioning adequately.  He also reported that he became dizzy when he closed his eyes while showering, but indicated it was hard to know if the balance problems were related to his service-connected knees or his hearing loss.  Audiometric testing was performed, but as noted in the "Due Process Considerations" section above, the specific results of the test have not been associated with the record.  Nevertheless, the treatment record indicates mild to severe sensorineural hearing loss in the right ear with good word recognition and severe to profound sensorineural hearing loss in the left ear with very poor word recognition.

Thereafter, pursuant to the January 2013 remand, the Veteran underwent a second VA audiological evaluation in April 2013.  He reported difficulty in distinguishing words and numbers, especially when background noise was present or if he was not wearing his right ear hearing aid.  In fact, he reported that speech needed to be louder than normal for him to understand even with his hearing aid.  Audiological testing revealed the following pure tone thresholds in decibels:

2013

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
55
60
80
61
LEFT
80
75
85
105
86

Word recognition testing revealed speech recognition ability of 90 percent in the right ear and 0 percent in the left ear.  The left ear results demonstrated an exceptional pattern of hearing loss again and, as such, the Board will apply the results to Table VI and Table VIa.  Under Table VI, these audiometry test results equate to Level III hearing in the right ear and Level XI hearing in the left ear.  38 C.F.R. § 4.85.  Under Table VIa, these audiometry test results equate to Level VIII in the left ear.  Id.  Thus, the application of Table VI results in a higher numeral for the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in one ear and Level XI hearing in the other ear results in a 20 percent disability rating.  Id.  

Here, the Board again observes that on August 13, 2012, after performing audiometric testing, a VA clinician observed severe to profound sensorineural hearing loss in the Veteran's left ear, the same finding that was noted during the April 2013 VA examination.  While the August 2012 audiogram is not of record, the Board finds that this record is the earliest competent evidence confirming the Veteran's hearing acuity had worsened in severity.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the probative medical evidence of record indicates that the Veteran likely had Level III hearing in the right ear and Level XI hearing in the left ear at the time of the August 13, 2012, VA treatment and he is entitled to a 20 percent rating for his bilateral hearing loss effective that day, but no earlier.  In this regard, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered and there is no indication that the Veteran had audiometric testing between the 2007 examination and the August 13, 2012, VA treatment that could form the basis for an increased rating.  See Lendenmann, supra.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

E.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his bilateral knee disabilities, ulcer, and hearing loss symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether further staged ratings under Hart, supra, and Francisco, supra, are appropriate for the Veteran's service-connected bilateral knee disabilities, ulcer, and hearing loss; however, the Board finds that the currently assigned staged rating for his hearing loss represents the earliest date and that the remainder of his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities (or further staged ratings for his hearing loss) is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral knee disabilities, ulcer and bilateral hearing loss with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disabilities as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased strength, decreased endurance, difficulty with prolonged standing and sitting, and, as reported by the Veteran, occasional dizziness (that may be attributable to the Veteran's knees or his hearing loss) and difficulty sleeping due to pain.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disabilities, such is contemplated by the ratings assigned under the General Rating Formula.  Therefore, there are no additional symptoms of the Veteran's service-connected bilateral knee disabilities, ulcer, and hearing loss that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's bilateral knee disabilities, ulcer, and hearing loss.  Indeed, his knee disabilities require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited ROM, as a result of his knee and ankle symptomatology.  Moreover, he has been assigned separate ratings for both pain (left knee), painful arthritis (right knee), and instability (right knee). 

Regarding his use of knee braces, the Board has considered whether the Veteran's use of such devices warrants extra-schedular consideration.  While the use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating knee disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right and left knee disabilities, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

The Board notes that the Veteran has described the functional impairment he experienced as a result of his bilateral hearing loss, to include the effect on his social and daily activity functioning.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment associated with the Veteran's bilateral hearing loss is a disability picture that is considered in the current schedular rating criteria.  Moreover, while the Veteran reported during August 2012 treatment and at the Board hearing that he occasionally experiences dizziness, this symptom has not been linked by a medical professional or the Veteran to his hearing loss.  Indeed, the Veteran indicated that the symptom may have been attributable to his service-connected knee disabilities, for which he is in receipt of a 10 percent rating for instability indicating that the rating criteria clearly contemplate and cover this symptom. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  
In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Ultimately, the Board finds that a separate 10 percent rating, but no higher, for left knee limitation of flexion with pain is warranted effective August 3, 2007, but no earlier; a separate 10 percent rating, but no higher, for right knee arthritis is warranted effective August 3, 2007, but no earlier; a 10 percent rating, but no higher, for right knee instability is warranted effective August 3, 2007, but no earlier; and a 20 percent rating, but no higher, for bilateral hearing loss is warranted effective August 13, 2012, but no earlier.  However, the preponderance of the evidence is against a rating in excess of 10 percent for left knee pain and limitation of flexion, a rating in excess of 10 percent for right knee arthritis, a rating in excess of 10 percent for right knee instability, a compensable rating for right knee limitation of extension, a rating in excess of 10 percent for duodenal ulcer, a rating in excessive of 10 percent for bilateral hearing loss prior to August 13, 2012, and a rating in excess of 20 percent for bilateral hearing loss from August 13, 2012.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the ratings assigned herein, and the Veteran's claims for increased ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


F.  TDIU

The Veteran contends that his service-connected disabilities required him to reduce his hours at work.  Thereafter, in an April 2016 submission, he reported that he had been unable to work since August 11, 2014 "due to the pain of walking and [his] knee giving out on [him] at any given time."  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376, 383 (2013); accord Hatlestad, 5 Vet. App. at 529.  

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU effective July 21, 2009.  In accordance with the decisions above, as of that date, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; bilateral hearing loss, rated as 10 percent disabling prior to August 13, 2012, and 20 percent disabling thereafter; painful limitation of motion of the left knee, rated as 10 percent disabling; painful arthritis of the right knee, rated as 10 percent disabling; instability of the right knee, rated as 10 percent disabling; duodenal ulcer, rated as 10 percent disabling; degenerative joint disease of the lumbar spine, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of fractures of the right index finger and multiple shell fragment wounds and scars of the extremities, both rated as noncompensable.  The Veteran's combined schedular rating as of July 21, 2009, is 70 percent.  While the Veteran does not have a 40 percent rating for any single disability, the Board finds that his PTSD (rated as 30 percent disabling) and diabetes (rated as 10 percent disabling prior to March 18, 2008, and 20 percent disabling thereafter) are nevertheless considered one disability under the provisions of 38 C.F.R. § 4.16 (a)(4) as they constitute multiple injuries incurred in action.  In this regard, in a November 2009 rating decision the AOJ granted service connection for PTSD based on his combat service in Vietnam and in a March 2011 rating decision the Veteran was granted service connection for diabetes mellitus based on his exposure to herbicide agents while serving in Vietnam.  Together, they constitute a single disability resulting from the Veteran's Vietnam combat service and, when rounded upward, are rated as 45 percent disabling effective July 21, 2009.  See 38 C.F.R. § 4.25.

Upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation as of August 11, 2014, but no earlier.  In this regard, the lay evidence of record suggests that, after his retirement from the military in April 1990, the Veteran was self-employed in general maintenance, home repair, and remodeling.  Pursuant to the March 2016 Board remand, in May 2016 the AOJ requested that the Veteran complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Veteran chose not to complete the form, which requests historical information related to salary, employment, education, and training.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  However, in April 2016, the Veteran did submit a statement providing some information about his employment history.  He reported that he reduced his work load following a 2011 MRI of his right knee because he was "too afraid of climbing ladders, falling off a roof, or falling down even when walking."  Additionally, he noted that the inability to lift or carry heavy materials and climb had limited his ability to work.  Ultimately, he noted that after an August 11, 2014, MRI, he stopped working completely.  He endorsed "severe difficulty from the pain of walking, bending down, stooping, and climbing..." and indicted he was struggling just to function.  Notably, available treatment records from August 2014 indicate that the Veteran had experienced a twisting injury to the right knee while on a ladder, presumably in the scope of his maintenance work.

Tuning to the medical evidence of record, the Veteran was afforded a contract PTSD examination in August 2009 at which point he reported attending two years of college during his military service and a 20 year history of working in maintenance.  He also acknowledged that his PTSD symptoms interfered with his employment as he had walked out of work once when a co-worker "shot a blank" behind him and he also noted throwing a hammer in the air when he was mad.

During a November 2010 contract knee examination, the examiner observed that, in his maintenance work, the Veteran had to delegate certain activities, such as climbing ladders or steps, to helpers and that he had trouble kneeling and stooping.  Nevertheless, the Veteran worked through the daily pain and stiffness and was independent in his self-care.  At the time of the May 2013 VA knee examination, he reported that he had retired from his job the previous year after missing three months of work related to his right knee pain.  The 2013 knee examiner opined that the Veteran's knee disabilities impacted his ability to work as he was unable to walk, stand, climb stairs, kneel, or squat due to his right knee disability.  Most recently, a May 2016 VA knee examiner noted that the Veteran's knee disabilities limited him to sedentary work because of his inability to walk, stand, and carry for more than 15 minutes at a time and for less than two hours a day.

Regarding the impact of the Veteran's ulcer on his ability to work, December 2007 and May 2013 examiners both opined that the Veteran's ulcer disability did not impact his ability to work. 

In conjunction with a VA audiological examination in April 2013, the examiner opined that the Veteran would have difficulty with employment that required accurate speech discrimination in noise or required accurate detection of the direction of a sound even with hearing aids.  However, while the Veteran reported that his tinnitus was distracting and annoying, the examiner found that such would not impact his ability to gain and maintain substantial employment.  The Veteran reported that he had remodeled houses for 15 years after his military separation. 

Based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU as of August 11, 2014, the date he reports he stopped working.  In this regard, VA examiners have noted that his knee disabilities hinder his ability to work in a physical environment and the Veteran's work history is exclusively limited to physical employment.  Moreover, his service-connected hearing loss makes it dangerous for him to work in a loud environment, such as maintenance or construction, given his inability to hear from his left ear.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for a TDIU were met as of August 11, 2014, but no earlier.

Regarding the period prior to August 11, 2014, the record indicates that the Veteran was able to maintain at least part-time employment during this period, even with his service-connected disabilities.  While the appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment, the standard is whether a Veteran can obtain and maintain substantially gainful employment.  See Moore, 1 Vet. App. at 358.  In this case, the Veteran has not alleged, and the record does not suggest, that his employment prior to August 11, 2014, was not substantially gainful.  In fact, the Veteran reported while receiving VA treatment in May 2014 that he was "doing pretty good" and in April 2010 he noted that he was able to function at work despite some nonservice-connected sleeping problems he was having.  Moreover, in November 2008, he indicated that he was working full-time and had missed less than one week of work in the previous year due to his service-connected conditions.  Ultimately, despite VA's May 2016 request that the Veteran complete a VA-8940 Form, the record contains no information indicating that the Veteran's employment prior to August 11, 2014, was not substantially gainful.  See Wood, supra.  As a result, the Board finds that as of August 11, 2014, but no earlier, the Veteran's service-connected disabilities prevented him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.  Therefore, entitlement to a TDIU as of August 11, 2014, but no earlier, is warranted.

As a final matter, although entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the grant of TDIU in this decision is based on the cumulative effect of the Veteran's service-connected disabilities and not on a single disability and as the Veteran does not otherwise have any single disabilities rated as 100 percent disabling, an SMC award is not warranted under 38 U.S.C.A. § 1114 (s).


ORDER

As of August 3, 2007, but no earlier, a 10 percent rating, but no higher, for left knee degenerative joint disease with chondromalacia is granted, subject to the laws and regulations governing the payment of monetary awards.

As of August 3, 2007, but no earlier, a 10 percent rating, but no higher, for right knee degenerative joint disease with chondromalacia is granted, subject to the laws and regulations governing the payment of monetary awards.

As of August 3, 2007, but no earlier, a 10 percent rating, but no higher, for right knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.

A compensable rating for right knee limitation of extension is denied.

A rating in excess of 10 percent for a duodenal ulcer is denied.

Prior to August 13, 2012, a rating in excess of 10 percent for bilateral hearing loss is denied.

Since August 13, 2012, but no earlier, a 20 percent rating, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.

As of August 11, 2014, but no earlier, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


